The judgment of the Supreme Court was entered November 28th 1878,
Per Curiam.
A partner who goes out and for a valuable consideration is indemnified by his partners against all debts and liabilities of the firm, stands in the attitude of a stranger, as against- a creditor of one of the partners for his individual debt, whose judgment has been obtained since his outgoing. He is therefore entitled to subrogation for a debt of the firm paid by him for which he was not liable as between himself and partners at the time of leaving the firm.
Decree affirmed, with costs to be paid by the appellant, and appeal dismissed.